ACCEPTED
                                                                                               01-14-00739-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          4/30/2015 5:13:27 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                                  No. 01-14-00738-CR
                                  No. 01-14-00739-CR
                                                                            FILED IN
                                          In the                     1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                   Court of Appeals
                                                                     4/30/2015 5:13:27 PM
                                         For the
                                                                     CHRISTOPHER A. PRINE
                                First District of Texas                      Clerk
                                       At Houston

                               

                                       No. 1383989
                                       No. 1383990
                                In the 338th District Court
                                   Harris County, Texas

                               

                                WILLIAM HORHN
                                         Appellant
                                           v.
                             THE STATE OF TEXAS
                                         Appellee

                               

             STATE’S SECOND MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                               


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
         1. In the 338th District Court of Harris County, Texas, on August 27, 2014, in cause

number 1383989, the Appellant was convicted in The State of Texas v. William

Columbus Horhn.

         2. For the offense of debit card abuse, Appellant was sentenced to sixth months in

state jail.

         3. In the 338th District Court of Harris County, Texas, on August 27, 2014, in cause

number 1383990, the Appellant was convicted in The State of Texas v. William

Columbus Horhn.

         4.   For the offense of fraudulent use of identifying information, Appellant was

sentenced to twenty years in prison.

         5. Written notices of appeal were timely filed on August 27, 2014.

         6. The Appellant’s brief was filed with this Court on February 23, 2015.

         7. The State’s brief was due to be filed with this Court on April 30, 2015.

         8. An extension of time in which to file the State’s brief is requested until May 26,

2015.

         8. One previous extension of time has been granted to the State.

         9. The facts relied upon to explain the need for this extension are:

         With his numerous duties as Chief of the Appellate Division, the undersigned
         assistant district attorney has needed some additional time in order to respond to
         the appellant’s brief in this case.
       WHEREFORE, the State prays that this Court will grant an extension of time until

May 26, 2015, in which to file the State’s brief in this case.


                                                             Respectfully submitted,

                                                             /s/ Alan Curry

                                                             ALAN CURRY
                                                             Assistant District Attorney
                                                             Harris County, Texas
                                                             1201 Franklin, Suite 600
                                                             Houston, Texas 77002
                                                             (713) 755-5826
                                                             TBC No. 05263700
                                                             curry_alan@dao.hctx.net
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following addresses on April 30, 2015:

       Mark Kratovil
       Attorney at Law
       1201 Franklin Street, 13th Floor
       Houston, Texas 77002


                                                          /s/ Alan Curry

                                                          ALAN CURRY
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          TBC No. 05263700
                                                          curry_alan@dao.hctx.net

Date: April 30, 2015